Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 5/15/2020.  Claims 1-9, 11-21 are currently pending within this application.

Foreign Priority
2.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on CN 201810012466.1, filed on 1/5/2018.

Information Disclosure Statement
3.	The information disclosure statement(s) (IDS) submitted on 5/15/2020, 3/4/2021, 9/10/2021, and 10/21/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections – 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 7, 11-14, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US PGPub 2011/0129151) [hereafter Saito].

6.	As to claim 1, Saito discloses a method for photographing (as shown in Figure 7 being executed by a digital camera as shown in Figures 1-4), comprising: determining a current photographing scene based on a current preview image (S1 of the method shown in Figure 7) (Paragraphs 0060-0061, 0081-0083); acquiring, based on the current photographing scene, pre-stored historical adjustment information (as shown in the table of Figure 8) of a photographing parameter (exposure, white balance, grayscale, color, etc.) matching the current photographing scene (S2 of the method, Paragraphs 0065, 0085-0088, 0105-0114); determining current adjustment information of the photographing parameter based on the historical adjustment information (S3-S4 of the method, Paragraphs 0089-0096); and adjusting the current preview image based on the current adjustment information of the photographing parameter to obtain an adjusted current preview image (S3-S4 of the method, Paragraphs 0089-0096), and outputting the adjusted current preview image (Paragraphs 0096-0097).

7.	As to claim 2, Saito discloses in case that two or more pieces of historical adjustment information of the photographing parameter exist, setting a weight for each piece of historical adjustment information based on a preset rule (operation of operation section 31 setting parameter values from the past several times or setting tentative operation values); and performing a calculation (average) on all pieces of historical adjustment information of the photographing parameter based on the weight for each 

8.	As to claim 3, Saito discloses judging whether a number of pieces of historical adjustment information is greater than or equal to a predetermined number (greater than or equal to 2 for change target parameters or tentative operation values); and in response to judging that the number of the pieces of historical adjustment information is greater than or equal to the predetermined number, selecting the predetermined number of pieces of historical adjustment information; wherein setting the weight for each piece of historical adjustment information based on the preset rule comprises: setting the weight for each selected piece of historical adjustment information based on the preset rule; and wherein performing the calculation on all pieces of historical adjustment information of the photographing parameter based on the weight for each piece of historical adjustment information comprises: performing the calculation on the predetermined number of pieces of historical adjustment information selected based on the weight for each selected piece of historical adjustment information to obtain the current adjustment information of the photographing parameter (Paragraphs 0145-0148, 0158-0162).

9.	As to claim 7, Saito discloses in case that one piece of historical adjustment information of the photographing parameter exists, determining the historical adjustment information as the current adjustment information of the photographing parameter (Paragraphs 0089-0092, 0148).

10.	As to claims 11-14, 18, and 21, the Saito reference discloses all claimed subject matter as disclosed with respect to the above citations/explanations of claims 1-3 and 7.

Claim Rejections – 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 5-6 and 16-17 are rejected under 35 U.S.C 103 as being unpatentable by Saito (US PGPub 2011/0129151) [hereafter Saito] in view of Suo (US PGPub 2018/0198988) [hereafter Suo].

13.	As to claims 5 and 16, it is noted that Saito fails to particularly disclose setting the weight for each selected piece of historical adjustment information based on a sequence of storing time of the historical adjustment information such that the closer the storing time to a current time point, the greater the weight of the piece of historical adjustment information associated with the storing time.
	On the other hand, Suo discloses setting the weight for each selected piece of historical adjustment information based on a sequence of storing time of the historical adjustment information such that the closer the storing time to a current time point, the greater the weight of the piece of historical adjustment information associated with the 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include setting the weight for each selected piece of historical adjustment information based on a sequence of storing time of the historical adjustment information such that the closer the storing time to a current time point, the greater the weight of the piece of historical adjustment information associated with the storing time as taught by Suo with the method and device taught by Saito because the cited prior art references are directed towards imaging devices that determine scenes being imaged and adjust imaging parameters accordingly and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of limiting the amount of memory dedicated to the past variations of imaging parameters and place weight on more recently used imaging parameters than older variations thereof.

14.	As to claims 6 and 17, Suo discloses sequentially selecting the predetermined number of pieces of historical adjustment information in an order of the storing time from closest to farthest to the current time point of the historical adjustment information (Paragraphs 0050, 0056, 0062, 0070, custom imaging settings are arranged from newest to oldest where the oldest ones are deleted as the limit of settings exceeds a limit).  


15.	Claims 8 and 19 are rejected under 35 U.S.C 103 as being unpatentable by Saito (US PGPub 2011/0129151) [hereafter Saito] in view of Wang (US PGPub 2018/0220061) [hereafter Wang].

16.	As to claims 8 and 19, Saito discloses acquiring a picture corresponding to the current preview image (Paragraphs 0060-0061). 
	It is however noted that Saito fails to particularly disclose recognizing the picture with a convolutional neural network picture recognition model to determine the current photographing scene.
	On the other hand, Wang discloses recognizing the picture (260 as shown in Figure 2) with a convolutional neural network picture recognition model to determine the current photographing scene (Paragraphs 0014, 0034, 0062, 0068).


Claims
17.	Claims 4, 9, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664